UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6604



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


JOSEPH ZIADEH,

                                            Defendant - Appellant.



                            No. 05-7512



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


JOSEPH ZIADEH,

                                            Defendant - Appellant.



                            No. 06-6095



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,
          versus


JOSEPH ZIADEH,

                                              Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CR-02-273)


Submitted:   March 31, 2006              Decided:    April 19, 2006


Before TRAXLER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Ziadeh, Appellant Pro Se. Gurney Wingate Grant, II, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          In these consolidated appeals, Joseph Ziadeh appeals a

district court’s orders (1) denying his motion for temporary

injunction and/or in the alternative motion to stay execution of

judgment; (2) holding him in civil contempt; and (3) denying his

various subsequent motions.    We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.   See United States v. Ziadeh, No. CR-02-273

(E.D. Va. Mar. 28, 2005; filed June 23, 2005, and entered June 24,

2005; Dec. 22, 2005).    We further deny Ziadeh’s motion in No. 05-

7512 to vacate the contempt order and deny as unnecessary his

petition for certificate of appealability filed in No. 05-6604. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




                                - 3 -